If the owner of land stands by and, without complaint or objection, sees another, acting under a supposed right, put temporary improvements on his land at very considerable expense, the law ought to be, and I believe it is, that *Page 202 
equity will not give him any relief by way of a mandatory or other form of injunction, but will relegate him to his right of damage in an action at law. At the time of the argument, I thought that the respondents were in the position above indicated. After reading the testimony, I am convinced that Mr. Bloom did know that the appellant was putting these improvements on the land and raised no objection, but I am likewise convinced that the testimony fails to show that Mrs. Bloom had such knowledge. I think, therefore, that the conclusion reached in the foregoing opinion is correct.